Citation Nr: 0114545	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  99-13 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  What evaluation is warranted for a scalp laceration, from 
October 29, 1997?

3.  What evaluation is warranted for a laceration of the left 
arm, from October 29, 1997?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active military duty from April 1943 to 
December 1945.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from the Department of 
Veterans Affairs (hereinafter VA) Regional Office in Roanoke, 
Virginia (hereinafter RO).

In a statement dated in June 2000, the veteran raised the 
issue of entitlement to service connection for arthritis of 
the left elbow.  This issue has not been developed for 
appellate review, and is therefore referred to the RO for 
appropriate disposition.  


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into VA's adjudication 
process which impact on the veteran's claim of entitlement to 
service connection for headaches.  As these procedures could 
not have been followed by the RO at the time of the May 1998 
rating decision, and as these procedures are more favorable 
to the veteran than those previously in effect, further 
development is in order.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

Under the new law, a veteran is entitled to a complete VA 
medical examination, which includes an opinion as to whether 
there is a nexus between the claimed disorder and service 
based on all possible evidence.  Veterans Claims Assistance 

Act of 2000, Pub. L. No. 106-475, § 3, 114 Stat. 2096, 2097-
98 (to be codified as amended at 38 U.S.C. § 5103A).  The 
veteran has not been afforded a VA examination in conjunction 
with his claim of entitlement to service connection for 
headaches.

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court) held that evidence to be considered in the appeal of 
an initial assignment of a rating disability is not limited 
to that reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Fenderson, the Court discussed the concept of "staging" 
ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded percentage evaluations 
for separate periods based on the facts found during the 
appeal period.  Fenderson, 12 Vet. App. at 126.  Accordingly, 
the Board has recharacterized the increased rating issues on 
appeal in order to comply with the opinion by the Court in 
Fenderson.  

While the veteran was afforded a VA "scars" examination in 
conjunction with evaluating his service-connected scalp and 
left arm lacerations, the examination report fails to provide 
complete findings.  Simply put, without inclusion of the 
corresponding AMIE Compensation and Pension examination 
worksheet to the record on appeal the Board is unable to 
discern the questions which prompted the responses in Part C, 
Questions 1-12, of the December 17, 1997 examination.  
Accordingly, the worksheet needs to be associated with the 
claims file.  

Therefore, this case is remanded to the RO for the following 
actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims, to include 
competent evidence that provides a 
relationship between a headache disorder 
and his period of active military 
service, as well as competent evidence 
that shows manifestations of his 
service-connected scalp and left arm 
lacerations have increased in severity.  
Based on his response, the RO should 
attempt to procure copies of all records 
which have not previously been obtained 
from identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
veteran must then be given an opportunity 
to respond.  

2.  The RO should associate the AMIE 
Compensation and Pension examination 
worksheet that corresponds to the VA 
examination conducted in December 1997, 
with the claims file.  This worksheet 
must provide the questions which prompted 
the answers in Part C, Questions 1-12.

3.  The veteran should be afforded a VA 
examination to determine the etiology of 
any headache disorder found.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner prior to the requested study 
and the examination report should reflect 
that such a review was made.  Following a 
review of the service and postservice 
medical records, the examiner should 
state whether it is at least as likely as 
not that any diagnosed headache disorder 
is related to the veteran's active duty 
service.  A complete rationale for all 
opinions should be provided, and the 
March 2001 opinion of R. R. Honablue, 
M.D., must be addressed.  Any report 
prepared should be typed.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

6.  Thereafter, the RO should adjudicate 
the issues of entitlement to initial 
compensable ratings for scalp and left 
arm lacerations, with consideration of 
the holding in Fenderson, to include 
"staged" ratings, if appropriate.  If 
any of the issues on appeal remain 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

